Citation Nr: 0303221	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  02-06 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1965 
to June 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
residuals of a low back injury.  


FINDING OF FACT

Chronic low back disability was not demonstrated during 
service and any back disability first demonstrated several 
years after service is not shown to be related to such 
service.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in  or 
aggravated by the appellant's service.  38 U.S.C.A. §§ 1101, 
1110, 5107(b) (West 1991 & West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2002).  The RO has notified the appellant of the 
provisions of the VCAA and has considered the requirements of 
the VCAA in connection with this claim.  Regulations 
implementing the VCAA were adopted recently.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The regulations add 
nothing of substance to the new law, and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b).  In a letter 
sent by the RO in February 2001, the veteran was informed 
what evidence he needed to produce in order to establish 
entitlement for service connection for residuals from a back 
injury and what evidence the RO would attempt to obtain.  
Clearly, the RO has complied with the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).         

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159.  Here, the 
appellant has not referenced any evidence not yet obtained 
that might aid his claim or that might be pertinent to the 
basis for the denial of this claim. The SOC informed him 
that, provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claim, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2002), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. § 
3.159(c)(2) (2002).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2002).  
In this case, the RO requested records from Fort Sam Houston 
Base Hospital, where the veteran claimed that he was treated 
for a back condition in the fall of 1965.  By letter dated 
October 8, 1999, the base responded that there were no such 
records at their facility.  It appears that further attempts 
to obtain any such records would be futile.  

The Board finds that the evidence discussed infra, warrants 
the conclusion that further development for an examination in 
order to obtain a nexus opinion is not necessary to decide 
the claim.  Specifically, the evidence includes, but is not 
limited to: service medical records which show a complete 
lack of treatment for, or a diagnosis of, a back injury, and 
there is no competent opinion of record which links the 
veteran's back condition to his service.  The first post-
service medical evidence of low back disability is dated many 
years after the veteran's separation from service.  Given the 
foregoing, the criteria at 38 U.S.C.A. § 5103A(d) have not 
been met.  See also 38 C.F.R. § 3.159(c)(4).     

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.



II.  Back Injury

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The medical evidence in this case includes the veteran's 
service medical records for the period September 1965 through 
June 1967, VA examinations dated November 1998 and January 
1999, a polygraph report dated January 2000, statements from 
Dr. St. John and [redacted], both dated January 2000, a 
letter from Fort Sam Houston Base Hospital dated October 1999 
(discussed supra), and Outpatient treatment reports from the 
VA Daytona clinic dated May 1997 through August 1998 and June 
2000 through October 2000.  

The veteran's service medical records are negative for any 
complaints of, or treatment for, a back injury.  As mentioned 
above, the veteran claims that he was treated for a back 
injury at Fort Sam Houston Base Hospital, Brooke Army Medical 
Center in the fall of 1965, but a search by the Medical 
Center for any records of such treatment turned up nothing.  

The November 1998 VA examination was performed by Varsity 
Orthopedics.  X-ray impressions were early L4/5, L5/S1 lumbar 
degenerative disc disease.  The clinical impression was 
lumbar degenerative disc disease, without significant 
radiculopathy and chronic lumbosacral strain.   

The January 1999 VA examination diagnosed the veteran with 
chronic low back strain.  A radiographic study of the lumbar 
spine was negative.     

The veteran submitted a polygraph report from Connor's 
Polygraph and Investigative Services dated January 2000.  The 
Board notes that it is not challenging the veteran's 
credibility with regards to his assertion as to the injury 
during service; however, this alone is not determinative of 
the issue before us.  

A statement submitted by [redacted] indicates that he has 
known the veteran since 1967 and that he has on numerous 
occasions heard the veteran say that he hurt his back during 
service.  However, Mr. [redacted] did not witness the alleged 
incident causing the veteran's back injury, nor is he a 
medical professional who can render a medical diagnosis 
regarding the veteran's back condition.  A statement from Dr. 
St. John indicates that the veteran visited the doctor on a 
few occasions in September 1975 and that examination revealed 
subluxations in the cervical and upper dorsal spine.
 
Outpatient treatment reports from the VA Outpatient Clinic in 
Daytona Beach list X-rays taken in May 1997.  The 
radiologist's conclusion was that there was unilateral 
spondylolysis intra-articularis defect at L5-S1.  There was 
no evidence of spondylolisthesis.  The lumbar spine was 
otherwise unremarkable.  X-rays were taken of the veteran's 
cervical spine in June of 2000.  The report states that 
multiple views demonstrated no evidence of fracture or 
dislocation.  The vertebral body heights and disc spaces were 
intact. The intervertebral foramina were widely patent.          

Also on file is a January 2000 statement from Edwin St. John, 
D.C. relating details of treatment the veteran received in 
1975.  

Looking at the record before us, certain factors tend to 
stand out and will be discussed in more detail.  First, it is 
noted that the veteran has alleged treatment for the low back 
injury in 1965 at Ft. Sam Houston.  As previously noted, 
there are no records of such treatment, but we will assume 
for the moment that the veteran did sustain some type of low 
back injury as claimed.  It is important to note that there 
are fairly extensive records concerning treatment the veteran 
received for various unrelated conditions in 1966 and 1967 
which would tend to suggest that all service medical records 
for those years are before us.  These records stand out by 
the very absence of any reference to low back disability.  
Even more important is the fact that when the veteran 
underwent an examination for separation from service, no 
clinical abnormality of the spine was detected and 
furthermore, when the veteran completed a report of medical 
history in conjunction with that examination, he specifically 
denied having past or present recurrent back pain.  Clearly, 
the aforementioned evidence weighs heavily in favor of a 
finding that there was no continuity of symptoms following 
the claimed low back injury during basic training in 1965.  

Turning to the post-service evidence, it is again noted that 
there is an absence of any reliable evidence of continuing 
low back problems for many years following service 
separation.  For instance, when seen by Dr. St. John in 1975, 
findings on examination were limited to the neck and upper 
dorsal spine.  No findings were reported concerning the lower 
back or lumbar segment of the spine.  It was not until the 
late 1990's, more than 30 years after service before there is 
any contemporaneous evidence of low back problems.  This 
lengthy period without treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, the Board notes that the claims file does not 
contain competent medical evidence tending to show a nexus 
between the veteran's back condition and his active service.  
See 38 U.S.C.A. § 1110.  

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has a back 
condition as a result of his service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for service connection for a back 
condition must be denied. 

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102.  



ORDER

Entitlement to service connection for residuals of a low back 
injury is denied. 



		
	C.W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

